
	

113 S1278 IS: Egyptian Military Coup Act of 2013
U.S. Senate
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1278
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2013
			Mr. Paul introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To prohibit certain foreign assistance to the Government
		  of Egypt as a result of the July 3, 2013, military coup
		  d'état.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Egyptian Military Coup Act of
			 2013.
		2.Foreign
			 assistance restrictions in response to Egyptian military coup d'état
			(a)FindingsCongress makes the following
			 findings:
				(1)On June 30, 2012,
			 Mohamed Morsi was elected President of Egypt in elections that were certified
			 as free and fair by the Egyptian Presidential Election Commission and the
			 United Nations.
				(2)On July 3, 2013,
			 the military of Egypt removed the democratically elected President of Egypt,
			 arrested his supporters, and suspended the Constitution of Egypt. These actions
			 fit the definition of a military coup d'état.
				(3)Pursuant to
			 section 7008 of the Department of State, Foreign Operations, and Related
			 Programs Act, 2012 (division I of Public Law 112–74; 125 Stat. 1195), the
			 United States is legally prohibited from providing foreign assistance to any
			 country whose duly elected head of government is deposed by a military coup
			 d'état, or removed in such a way that the military plays a decisive
			 role.
				(4)The United States
			 has suspended aid to countries that have undergone military coups d'état in the
			 past, including the Ivory Coast, the Central African Republic, Thailand, Mali,
			 Fiji, and Honduras.
				(b)Foreign
			 assistance to the Government of Egypt
				(1)Restrictions on
			 assistance under section 7008In accordance with section 7008 of the
			 Department of State, Foreign Operations, and Related Programs Act, 2012
			 (division I of Public Law 112–74; 125 Stat. 1195), the United States
			 Government, including the Department of State, shall refrain from providing to
			 the Government of Egypt the assistance restricted under such section.
				(2)Additional
			 restrictionsIn addition to the restrictions referred to in
			 paragraph (1), the following restrictions shall be in effect with respect to
			 United States assistance to the Government of Egypt:
					(A)Deliveries of
			 defense articles currently slated for transfer to Egyptian Ministry of Defense
			 (MOD) and Ministry of Interior (MOI) shall be suspended until the President
			 certifies to Congress that democratic national elections have taken place in
			 Egypt followed by a peaceful transfer of power.
					(B)Provision of
			 defense services to Egyptian MOD and MOI shall be halted immediately until the
			 President certifies to Congress that democratic national elections have taken
			 place in Egypt followed by a peaceful transfer of power.
					(C)Processing of
			 draft Letters of Offer and Acceptance (LOAs) for future arms sales to Egyptian
			 MOD and MOI entities shall be halted until the President certifies to Congress
			 that democratic national elections have taken place in Egypt followed by a
			 peaceful transfer of power.
					(D)All costs
			 associated with the delays in deliveries and provision of services required
			 under subparagraphs (A) through (C) shall be borne by the Government of
			 Egypt.
					
